2021 IL App (1st) 201113-U

                                          No. 1-20-1113

                                 Order filed December 21, 2021.

                                                                                  Second Division

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).


                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                                        FIRST DISTRICT


TOWNHOMES ON WABASH HOMEOWNERS )                              Appeal from the
ASSOCIATION, INC.,               )                            Circuit Court of
                                 )                            Cook County.
            Plaintiff-Appellee,  )
                                 )
      v.                         )                            No. 2018 M1 711486
                                 )
ZAKRYSCHA HAYES-RAMOS,           )
                                 )                            The Honorable
            Defendant-Appellant, )                            Catherine A. Schneider,
                                 )                            Judge Presiding.
(Unknown Occupants, Defendants). )


       JUSTICE LAVIN delivered the judgment of the court.
       Presiding Justice Fitzgerald Smith and Justice Cobbs concurred in the judgment.

                                             ORDER

¶1      Plaintiff, Townhomes on Wabash Homeowners Association, Inc., filed a forcible entry

and detainer action against defendant, Zakryscha Hayes, for unpaid assessments on her

townhome. Over a year later, defendant satisfied her unpaid assessments, but was still held liable

for attorney fees incurred by plaintiff in collecting the money.
No. 1-20-1113


¶2       Defendant, a non-attorney proceeding pro se, now appeals from the circuit court’s orders

awarding plaintiff attorney fees in connection with the litigation. 1 We affirm.

¶3                                      NATURE OF THE CASE

¶4       In July 2018, plaintiff, a townhome development association, filed the instant forcible

entry and detainer action against defendant, a unit owner, for unpaid assessments on her

townhome, located at 26 East 14th Place in Chicago’s South Loop neighborhood. Plaintiff

sought possession of defendant’s unit and a money judgment for common and accrued expenses,

along with late fees, interest and attorney fees.

¶5       We note there was a separate lawsuit pending between the parties in the Law Division of

the Cook County Circuit Court (No. 2017 L 12877) that was initiated prior to this action by

defendant, however, and involved a dispute over masonry repairs made to her townhome. While

plaintiff alleged a claim for chargebacks related to the masonry repairs against defendant in this

action, the claim was voluntarily dismissed without prejudice, as will be discussed in more detail

below.

¶6       The circuit court initially entered a default order for possession and a money judgment in

the amount of $6,630.06 against defendant. The order and judgment were later vacated, however,

and defendant was granted leave to file her pro se appearance. The parties proceeded with

discovery, and the case was eventually set for trial. Defendant meanwhile paid plaintiff for her

outstanding assessments, interest and late fees. 2

¶7       In an order entered on September 25, 2019, the circuit court struck the parties’ trial date,

indicating that plaintiff had accepted defendant’s payment, and reserved the issue of attorney


         1
          Defendant was represented briefly by counsel during the proceedings below; however, she was
representing herself pro se when the final judgment in this case was entered.
        2
          We note that plaintiff accepted payment of a lesser amount than what it had originally sought
from defendant in the complaint.
                                                    -2-
No. 1-20-1113


fees. 3 Although the court continued plaintiff’s claim for chargebacks, it granted plaintiff’s

request made shortly thereafter to dismiss the claim without prejudice; since plaintiff’s claim was

the only remaining triable issue after defendant satisfied her unpaid assessments and other lawful

charges, it was in the interest of judicial economy to resolve that claim in the Law Division suit.

¶8      Plaintiff filed a verified petition seeking a total of $43,096.85 in attorney fees and court

costs. The fee petition was supported by an affidavit from plaintiff’s counsel, as well as relevant

invoices. Defendant then filed, through counsel, a scant response to the fee petition in which she

conceded that plaintiff was entitled to attorney fees but contested, without developing any legal

argument, the fees associated with plaintiff’s voluntarily dismissed claim for chargebacks.

Plaintiff replied that defendant had not shown the fees were unreasonable and also sought

additional attorney fees that had accrued.

¶9      Following a hearing on February 14, 2020, the circuit court granted the fee petition,

awarding plaintiff a total of $46,676.85 in attorney fees, including additional accrued fees, and

legal costs. The court subsequently denied defendant’s motion to reconsider the judgment, along

with various other postjudgment motions that were filed by defendant pro se after her attorney

withdrew from the case.

¶ 10    After a hearing on September 15, 2020, the circuit court granted plaintiff’s supplemental

petition for fees in connection with the postjudgment litigation, awarding plaintiff an additional

$1,525 in attorney fees. This appeal followed.

¶ 11                                             ANALYSIS

¶ 12    Initially, defendant has not included a transcript or report of proceedings from the lower

court’s hearing held on September 15, 2020, or an appropriate alternative under Illinois Supreme


        3
         We note that the circuit court previously entered an order on September 19, 2019, stating the
attorney fees would be determined by the court, not a jury.
                                                   -3-
No. 1-20-1113


Court Rule 323(c) (eff. July 1, 2017), such as a bystander’s report or an agreed statement of

facts. As the appellant, defendant bears the burden of presenting a sufficiently complete record of

the proceedings below to support her claims of error, and any doubts arising from the record’s

inadequacy are resolved against her. Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984). Without

a complete record, we must presume that the circuit court acted in conformity with the law and

had a sufficient factual basis for its ruling. Id. at 392.

¶ 13    Additionally, plaintiff correctly observes that defendant’s brief violates Illinois Supreme

Court Rule 341(h)(2), (3), (4), (6), (7) (eff. Oct. 1, 2020), insofar it does not contain an

introductory paragraph, the applicable standards of review for the issues presented for our

review, a statement of jurisdiction, and perhaps most notably, proper citation to the record or

authorities relied upon. 4

¶ 14    Adherence to the proper format of briefs is not an inconsequential matter, and where a

party makes arguments absent appropriate citation, we decline to address them. See Enadeghe v.

Dahms, 2017 IL App (1st) 162170, ¶ 23; see also Miller v. Lawrence, 2016 IL App (1st) 142051,

¶ 18 (where a party’s briefs lack compliance with the high court’s rules, she risks this court’s

discretionary power to strike her briefs and dismiss the appeal).While we acknowledge that an

appellant appealing pro se is not a licensed attorney educated in the practice of law, she must,

nonetheless, comply with the established rules of procedure. Lill Coal Co. v. Bellario, 30 Ill.

App. 3d 384, 385 (1975). Despite the deficiencies in defendant’s brief, we will consider the

merits of her appeal.

¶ 15    The Condominium Property Act (765 ILCS 605/1 et seq. (West 2018)) and the Forcible

Entry and Detainer Act (735 ILCS 5/9-101 et seq. (West 2018)) govern the procedures by which


        4
          We note, however, that defendant’s brief includes an appendix with a table of contents, contrary
to plaintiff’s claim otherwise alleged on page 14 of its brief.
                                                   -4-
No. 1-20-1113


a condominium association may recover unpaid assessments from a defaulting unit owner, as

well as attorney fees incurred by the association in collecting the money. 5 Section 9.2(b) of the

Condominium Property Act expressly states that “[a]ny attorneys’ fees incurred by [an]

Association arising out of a default by any unit owner *** shall be added to, and deemed a part

of, [her] respective share of the common expense.” 765 ILCS 605/9.2(b) (West 2018).

¶ 16    Likewise, section 9-111 of the Forcible Entry and Detainer Act states, as relevant here,

that “[w]hen [an] action is based upon the failure of an owner of a unit therein to pay when due

*** her proportionate share of the common expenses of the property,” which the circuit court

finds are due to the plaintiff, then “judgment in favor of the plaintiff shall be entered for the

possession thereof and for the amount found due by the court including interest and late charges,

if any, together with reasonable attorney’s fees.” 735 ILCS 5/9-111(a) (West 2018). The circuit

court, in determining reasonable attorney fees, must consider the time expended by the attorney,

the reasonableness of both the attorney’s hourly rate and the amount of time expended for the

work performed, and finally, the amount in controversy and nature of the action. 735 ILCS 5/9-

111(b) (West 2018).

¶ 17    We begin by addressing defendant’s claim that the circuit court erred by awarding

plaintiff attorney fees when plaintiff never proved that it was entitled to possession of her unit.

Defendant has offered no reasonable argument in support of this claim, which was nevertheless

effectively adjudicated by the circuit court’s September 25, 2019 order stating that: “[p]laintiff

accepted [d]efendant’s tender of $2,041.01 for outstanding assessments, interest and late fees.”




        5
         Plaintiff brought the forcible entry and detainer action against defendant pursuant to the
Condominium Property Act; thus, we reject plaintiff’s claim on appeal that it is not subject to the act
because it is a townhome development, rather than a condominium association.
                                                    -5-
No. 1-20-1113


Defendant’s satisfaction of her delinquent assessments and other lawful charges demonstrates

that plaintiff was entitled to possession of her unit prior to receiving such payment.

¶ 18   While defendant now claims the circuit court’s September 25, 2019 order violated her

right to have the issue decided by a jury, she already conceded that plaintiff was entitled to

attorney fees due from her default. Her response to plaintiff’s fee petition expressly stated:

                “Defendant acknowledges that [plaintiff] was entitled to attorneys’ fees for

       bringing this action and for [d]efendant vacating the judgment until such time as the

       [d]efendant became current with her assessments, as she acknowledges that she does owe

       that money due to a misunderstanding with the REO seller of her property as to what

       assessments it had already paid.”

We will not entertain defendant’s attempt to relitigate this issue under the guise of statutory

procedure.

¶ 19    Defendant also asserts, without citation to caselaw and without developing any legal

argument, that the circuit court abused its discretion by awarding plaintiff attorney fees incurred

in prosecuting its claim for chargebacks that was voluntarily dismissed. As shown above, those

fees were recoverable under section 9-111 of the Forcible Entry and Detainer Act, since they

were incurred by plaintiff in the litigation precipitated by defendant’s failure to pay her

assessments. Defendant has not cited any authority demonstrating that the statute excludes

attorney fees attributable to an ancillary claim alleged in an action arising out of the unit owner’s

default, nor has she argued that such fees in this case were unreasonable. But see North

Spaulding Condominium Ass’n v. Cavanaugh, 2017 IL App (1st) 160870, ¶ 42 (noting that

recoverable fees under section 9-111 of the Forcible Entry and Detainer Act “are not expressly




                                                -6-
No. 1-20-1113


limited to those incurred prosecuting the forcible action, but includes fees incurred by an

association based on a unit owner’s failure to pay”).

¶ 20   Accordingly, we cannot say that the circuit court’s award of recoverable attorney fees to

plaintiff was an abuse of discretion. See id. ¶ 43 (whether the fees were reasonable is a matter

within the circuit court’s discretion, and the court’s determination will not be disturbed on appeal

absent an abuse of discretion).

¶ 21   As defendant’s remaining claims of error simply set forth conclusory allegations, without

developing any meaningful arguments in support and without directing our attention to relevant

caselaw or portions of the record, we decline to address them. See Housing Authority of

Champaign County v. Lyles, 395 Ill. App. 3d 1036, 1040 (2009) (noting that the failure to

properly develop an argument does “not merit consideration on appeal and may be rejected for

that reason alone”); North Spaulding Condominium Ass’n, 2017 IL App (1st) 160870, ¶ 33

(same); see also Ill. S. Ct. R. 341(h)(7) (stating that “[p]oints not argued are forfeited”).

¶ 22   Finally, plaintiff asks this court to award it attorney fees incurred in defending against

this appeal. Defendant does not address this claim in her reply brief. Regardless, the foregoing

establishes that plaintiff is entitled to recover reasonable attorney fees in connection with this

appeal since the litigation arose out of defendant’s default (see supra ¶¶ 15-16). We therefore

remand this case to the circuit court to determine and award plaintiff’s reasonable attorney fees

in defending against this appeal.

¶ 23                                   CONCLUSION

¶ 24   For the reasons set forth above, we affirm the circuit court’s judgment. In addition, we

remand this case to the circuit court for a determination of plaintiff’s reasonable attorney fees

incurred in defending against this appeal.



                                                 -7-
No. 1-20-1113


¶ 25   Affirmed and remanded with instructions.




                                            -8-